Advisory Action (PTOL-303) - Continued

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed on February 24, 2021 have been fully considered.
Applicant requests that the provisional obviousness-type double patenting rejections be held in abeyance until close of prosecution to determine whether a terminal disclaimer will be necessary.
Examiner acknowledges.  The obviousness-type double patenting rejections are maintained.
Applicant argues that McCoy does not disclose, teach, or suggest a polyurethane foam core having catalyst content of not greater than about 0.005 wt% as recited by present claims 1 and 13.
This is not persuasive for the following reasons.  The grounds of rejection have been updated in the FINAL office action dated January 29, 2021 to reflect the present claim dated November 30, 2020.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  McCoy teaches the polyurethane foam layer can comprise a catalyst, where the catalyst can be used in a range of 0.2-1.0 parts per hundred parts of only the polyol component of the polyurethane foam layer (McCoy, [0013]-[0014], [0024]-[0029]); it is noted that one of ordinary skill in the art would readily understand that this catalyst content range would be even smaller when measured relative to all components of McCoy’s polyurethane foam layer.  Furthermore, McCoy is not relied upon alone to satisfy the amended claims.  McCoy is combined with the teachings of Muramatsu, where Muramatsu teaches that it is well known and well within the abilities of those skilled in the art to form polyurethane foam sheets for gaskets having a polyurethane foam core layer that comprises a catalyst in an amount from 0.05 to 0.5 parts by In re Aller,
Applicant argues that Park does not disclose, teach, or suggest a polyurethane foam core having catalyst content of not greater than about 0.005 wt% as recited by present claims 1 and 13.
This is not persuasive for the following reasons.  The grounds of rejection have been updated in the FINAL office action dated January 29, 2021 to reflect the present claim dated November 30, 2020.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Modified Park teaches the polyurethane foam layer can comprise a catalyst, where the catalyst can be used in a range of 0.2-1.0 parts per hundred parts of only the polyol component of the polyurethane foam layer (McCoy, [0013]-[0014], [0024]-[0029]); it is noted that one of ordinary skill in the art would readily understand that this catalyst content range would be even smaller when measured relative to all components of modified Park’s polyurethane foam layer.  Furthermore, modified Park is not relied upon alone to satisfy the amended claims.  Modified Park is combined with the teachings of Muramatsu, where Muramatsu teaches that it is well known and well within the abilities of those skilled in the art to form polyurethane foam sheets for gaskets having a polyurethane foam core layer that comprises a catalyst in an amount from 0.05 to 0.5 parts by mass to achieve sufficient catalytic function and to prevent excessive resinification (Muramatsu, [0001], [0007], [0029]-[0032]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05, II, A.  Although Muramatsu’s catalyst content range does not overlap with the claimed range of not greater than 0.005 wt%, Muramatsu’s catalyst content range is substantially close to the claimed range and Muramatsu establishes that it is well known and well within the abilities of those skilled in the art to experiment with and optimize catalyst content to control catalytic function, resinification, and foaming reaction (Muramatsu, [0031]-[0032]).  The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection.  See MPEP 2144.05, II, B & MPEP 2143.  Furthermore, it would have been obvious to one of ordinary skill in the art to try various catalyst content ranges near the endpoints of the disclosed catalyst content range with a reasonable expectation of success, because Muramatsu identifies that 
Applicant argues that Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira do not cure the deficiencies of McCoy or Park, and do not disclose, teach, or suggest a polyurethane foam core having catalyst content of not greater than about 0.05 wt% as recited by present claim 1 and 13.
This is not persuasive for the following reasons.  Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira are not relied upon alone to satisfy all the features of the presently claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira are combined with at least Park, McCoy, and Muramatsu to establish a prima facie case of obviousness over the claimed invention.  Note that while Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira do not disclose all the features of the present claimed invention, they are used as teaching references, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 


/Eli D. Strah/Primary Examiner, Art Unit 1782